Citation Nr: 0610976	
Decision Date: 04/17/06    Archive Date: 04/26/06

DOCKET NO.  04-02 189	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 20 
percent disabling for degenerative joint disease, right knee.

2.  Entitlement to an evaluation in excess of 10 percent 
disabling for residuals of fractured right femur.

3.  Entitlement to a total disability rating based on 
individual unemployability due to service-connected 
disabilities (TDIU rating).


ATTORNEY FOR THE BOARD

J.W. Kim, Associate Counsel



INTRODUCTION

The veteran served on active duty from July 1972 to December 
1983.

These matters come before the Board of Veterans' Appeals 
(Board) on appeal from a September 2002 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Roanoke, Virginia, that granted service connection for 
degenerative joint disease, right knee, evaluated as 20 
percent disabling effective June 5, 2002, and denied an 
evaluation in excess of 10 percent for the veteran's service-
connected residuals of fractured right femur.  By the same 
rating decision, the RO denied entitlement to a TDIU rating.  
In April 2005, the Board remanded the appeal for further 
development.

During the course of this appeal, the veteran relocated and 
his claims folder was transferred to the Buffalo, New York, 
RO.


FINDINGS OF FACT

1.  Since June 5, 2002, the veteran's degenerative joint 
disease, right knee, has manifested in pain and slight 
overall limitation of motion of the knee due to pain; 
however, even when pain is considered, the veteran's 
disability is not shown to result in functional loss 
consistent with or comparable to limitation of motion of the 
right leg to 15 degrees on flexion or to 20 degrees on 
extension, ankylosis of the knee, or severe recurrent 
subluxation or lateral instability, or to otherwise result in 
functional loss due to limitation of motion that warrants the 
assignment of a higher evaluation.  

2.  The veteran's residuals of fractured right femur has 
manifested in complaints of pain at the fracture site but not 
in malunion of the femur with moderate hip disability.  

3.  The veteran is service-connected for degenerative joint 
disease, right knee, evaluated as 20 percent disabling; 
residuals of fractured right femur, evaluated as 10 percent 
disabling; residuals of trauma to the horseshoe kidney, 
evaluated as 0 percent disabling; and cholelithiasis with 
resolved pancreatitis and pancreatic pseudocyst, evaluated as 
0 percent disabling, for a combined evaluation of 30 percent 
disabling.

4.  The veteran's service-connected disabilities do not 
preclude him from securing or following a substantially 
gainful occupation.


CONCLUSION OF LAW

1.  The criteria for a disability rating in excess of 20 
percent for degenerative joint disease, right knee, have not 
been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. 
§§ 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5003, 5010, 
5260, 5261 (2005); VAOPGCPREC 9-2004, 69 Fed. Reg. 59988, 
59990 (2004).

2.  The criteria for a disability rating in excess of 10 
percent for residuals of fractured right femur have not been 
met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. 
§§ 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5255 (2005).

3.  The criteria for a total disability rating based on 
individual unemployability due to service-connected 
disability have not been met.  38 U.S.C.A. §§ 1155, 5107 
(West 2002); 38 C.F.R. §§ 3.340, 3.341, 4.16, 4.19 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2005).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim. 38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper VCAA notice must inform the claimant of 
any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in his or 
her possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  VCAA notice should be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).

In this case, the veteran was not provided a proper VCAA 
notice prior to the initial AOJ decision.  In an analogous 
case, the United States Court of Appeals for Veterans Claims 
(Court) acknowledged that where the § 5103(a) notice was not 
mandated at the time of the initial AOJ decision, the AOJ did 
not err in not providing such notice.  Rather, the veteran 
has the right to content complying notice and proper 
subsequent VA process.  Pelegrini, supra at 120.  

After review, the Board finds that any defect with respect to 
the timing of the VCAA notice requirement was harmless error.  
Although proper notice was provided to the veteran after the 
initial AOJ adjudication, the veteran has not been prejudiced 
thereby.  The content of January and March 2004 letters 
essentially complied with the requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) regarding VA's duty to 
notify.  The letters informed the veteran of the information 
and evidence required to substantiate claims for a higher 
rating and for a TDIU, and of his and VA's respective duties 
for obtaining evidence.  The January 2004 letter asked the 
veteran to send any other evidence or information that might 
support his claim for a TDIU.  The March 2004 letter informed 
him of the type of information and evidence needed to support 
his claim for higher ratings, asked him to send any medical 
reports that he had, and asked him to inform VA of any other 
evidence or information that might support his claims.  Thus, 
as a practical matter, the Board finds that the veteran has 
been asked to submit any evidence in his possession that 
pertains to his claims.  

In addition, VA provided the veteran with a copy of the 
appealed September 2002 rating decision, October 2003 
statement of the case, April 2005 Board remand, and numerous 
supplemental statements of the case (SSOC).  These documents 
provided notice of the law and governing regulations, 
including the provisions of 38 C.F.R. § 4.16 pertaining to a 
TDIU, as well as the reasons for the determinations made 
regarding his claims.  By way of these documents, he was also 
specifically informed of the information and evidence 
previously provided to VA or obtained by VA on his behalf.  

The Board notes that the April 2005 Board remand was returned 
as undeliverable.  In this regard, the record shows that the 
veteran moved and the remand was sent to his old address.  In 
May 2005, another copy of the remand was sent to the 
veteran's new address.  Thus, the veteran has been provided a 
copy of the Board remand.

Furthermore, the record reflects that VA has made reasonable 
efforts to obtain relevant records adequately identified by 
the veteran.  Specifically, the information and evidence that 
have been associated with the claims file consist of VA and 
private medical records, VA examination reports, and 
statements made by and on behalf of the veteran in support of 
his claims.  The Board observes that the veteran's vocational 
rehabilitation folder is not available.  In this regard, the 
Board notes that the RO has been unable to locate it, and the 
veteran stated that he does not believe that the folder 
exists.  The Board also observes that all available private 
medical records have been associated with the claims file.  
In this regard, the Board notes that the Naval Aviation Depot 
has indicated that they have no records pertaining to the 
veteran.

Not only has the veteran been provided with every opportunity 
to submit evidence and argument in support of his claims and 
to respond to VA notices, but the actions taken by VA have 
essentially cured the error in the timing of notice.  
Further, the Board finds that the purpose behind the notice 
requirement has been satisfied because the veteran has been 
afforded a meaningful opportunity to participate effectively 
in the processing of his claims.  For these reasons, it is 
not prejudicial to the veteran for the Board to proceed to 
finally decide this appeal.  See Bernard v. Brown, 4 Vet. 
App. 384, 394 (1993).  

Lastly, in the consolidated appeal of Dingess/Hartman v. 
Nicholson, Nos. 01-1917 and 02-1506, the Court held that the 
VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) apply to all five elements of a service 
connection claim, including the effective date of an award.  
In the present appeal, the veteran was not notified of the 
evidence required for the assignment of an effective date.  
For the reasons described below, the claimed initial, 
increased, and TDIU ratings are being denied and a 
new/additional effective date will not be assigned.  As such, 
there is no prejudice to the veteran with respect to any 
notice deficiencies related to effective date issues.  See 
Bernard, supra; Sutton v. Brown, 9 Vet. App. 553 (1996); see 
also 38 C.F.R. § 20.1102 (2005) (harmless error).  

II.  Laws and Regulations

Disability evaluations are determined by applying the 
criteria set forth in the VA Schedule for Rating Disabilities 
(Rating Schedule), which is based on average impairment in 
earning capacity.  See 38 U.S.C.A. § 1155 (West 2002); 38 
C.F.R. § 4.1 (2005).  When a question arises as to which of 
two ratings apply under a particular diagnostic code, the 
higher evaluation is assigned if the disability more closely 
approximates the criteria for the higher rating; otherwise, 
the lower rating is assigned.  38 C.F.R. § 4.7 (2005).  The 
veteran's entire history is reviewed when making disability 
evaluations.   See 38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 
Vet. App. 589, 592 (1995).  After careful consideration of 
the evidence, any reasonable doubt remaining is resolved in 
favor of the veteran.  38 C.F.R. § 4.3 (2005).  

Where entitlement to compensation already has been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994); see also 
Powell v. West, 13 Vet. App. 31, 35 (1999) (all relevant and 
adequate medical data of record that falls within the scope 
of the increased rating claim should be addressed).

III.  Analysis

Degenerative Joint Disease, Right Knee

The Board notes that this is an initial rating case, and 
consideration will be given to "staged ratings" since 
service connection was made effective (i.e., different 
percentage ratings for different periods of time).  Fenderson 
v. West, 12 Vet. App. 119 (1999).  

The veteran's degenerative joint disease, right knee (right 
knee disability), has been evaluated as 20 percent disabling 
under Diagnostic Code 5010, 38 C.F.R. § 4.71a (2005).  

Pursuant to Diagnostic Code 5010, arthritis due to trauma 
substantiated by X-ray findings is to be rated as 
degenerative arthritis.  

Pursuant to Diagnostic Code 5003, degenerative arthritis 
established by X-ray findings will be rated on the basis of 
limitation of motion under the appropriate diagnostic codes 
for the specific joint or joints involved.  When, however, 
the limitation of motion of the specific joint or joints 
involved is noncompensable under the appropriate diagnostic 
codes, a rating of 10 percent is for application for each 
such major joint or group of minor joints affected by 
limitation of motion, to be combined, not added under 
diagnostic code 5003.  Limitation of motion must be 
objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.  

In the absence of limitation of motion, the disability is to 
be rated as follows: with X-ray evidence of involvement of 2 
or more major joints or 2 or more minor joint groups, with 
occasional incapacitating exacerbations, 20 percent; with X-
ray evidence of involvement of 2 or more major joints or 2 or 
more minor joint groups, 10 percent.  

In addition, Note 1 states that the 20 percent and 10 percent 
ratings based on X-ray findings, above, will not be combined 
with ratings based on limitation of motion.  
Note 2 further states that the 20 percent and 10 percent 
ratings based on X-ray findings, above, will not be utilized 
in rating conditions listed under Diagnostic Codes 5013 to 
5024, inclusive.

In accordance with Diagnostic Code 5003 via Diagnostic Code 
5010, the Board will first evaluate the veteran's right knee 
disability under the diagnostic codes for limitation of 
motion of the knee.  

Under Diagnostic Code 5260, the following evaluations are 
assignable for limitation of leg flexion: 

30 percent for flexion limited to 15 degrees;
20 percent for flexion limited to 30 degrees;
10 percent for flexion limited to 45 degrees; and 
0 percent for flexion limited to 60 degrees.

Under Diagnostic Code 5261, the following evaluations are 
assignable for limitation of leg extension:

50 percent for extension limited to 45 degrees;
40 percent for extension limited to 30 degrees;
30 percent for extension limited to 20 degrees;
20 percent for extension limited to 15 degrees; 
10 percent for extension limited to 10 degrees; and
0 percent for extension limited to 5 degrees.

In addition, when evaluating joint disabilities rated on the 
basis of limitation of motion, VA may consider granting a 
higher rating in cases in which functional loss due to pain, 
weakness, excess fatigability, or incoordination is 
demonstrated, and those factors are not contemplated in the 
relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45, 4.59 
(2004); DeLuca v. Brown, 8 Vet. App. 202, 204-07 (1995).

After review, the Board finds that the veteran's right knee 
disability does not warrant a higher evaluation under either 
Diagnostic Code 5260 or 5261.  In this regard, the Board 
notes the following evidence of record.

A June 2002 private medical record reflects full range of 
motion of the right knee.  A July 2002 VA examination report 
reflects flexion to 75 degrees with pain and extension to 0 
degrees with no pain.  A November 2003 VA treatment note 
reflects both active and passive ranges of motion within 
normal limits, and a February 2004 VA examination report 
reflects flexion to 125 degrees.  Lastly, a November 2005 VA 
examination report reflects flexion to 133 degrees and 
extension to 0 degrees, both with no pain.

The above findings do not meet the criteria for a disability 
rating in excess of 20 percent rating under either diagnostic 
code for flexion or extension.  Indeed, they arguably fail to 
meet the criteria for a zero percent rating under either 
code.  

The Board notes the veteran's complaints of pain and 
weakness; however, the Board reiterates that this disability 
is evaluated based on limitation of motion due to pain.  
Given the above range of motion findings, which are 
consistent with less than zero percent ratings for both 
flexion and extension, a rating in excess of 20 percent is 
not appropriate.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca, 
supra.  

Furthermore, the Board observes that separate ratings under 
Diagnostic Codes 5260 and 5261 may be assigned for disability 
of the same joint.  VAOPGCPREC 9-2004, 69 Fed. Reg. 59988, 
59990 (2004).  In this case, however, even when pain is 
considered, the evidence does not show a compensable level of 
flexion or extension to allow for the assignment of a 
compensable evaluation for both planes of motion.  Separate 
ratings under VAOPGCPREC 9-2004 are therefore not warranted.

The Board has also considered other potentially applicable 
diagnostic codes that provide for assignment of higher 
evaluations for the veteran's degenerative joint disease, 
right knee.  After review, however, the Board observes that 
no other diagnostic code provides for a higher rating.  In 
this regard, the Board notes that 20 percent is the maximum 
evaluation available under Diagnostic Code 5003.  

Furthermore, in VAOPGCPREC 23-97, the General Counsel of VA 
concluded that a claimant who has arthritis and instability 
of the knee may be rated separately under Diagnostic Codes 
5003 and 5257.  See 62 Fed. Reg. 63604 (1997).  In VAOPGCPREC 
9-98, 63 Fed. Reg. 56703 (1998), the VA General Counsel 
further explained that, to warrant a separate rating, the 
limitation of motion need not be compensable under Diagnostic 
Code 5260 or 5261; rather, such limited motion must at least 
meet the criteria for a zero-percent rating.  

The Board notes the veteran's complaints of instability of 
the right knee.  Indeed, a November 2003 VA treatment note 
reflects slight laxity involving the right knee joint, 
particularly the medial compartment.  However, no other 
examination prior to or since found any laxity of the knee, 
including the most recent November 2005 VA examination, which 
found strong collateral and cruciate ligaments and yielded 
negative results on lateral pivot, McMurray, anterior drawer, 
and posterior drawer tests.  See Francisco, supra.  In 
addition, a March 2004 MRI report reflects that the lateral 
and medial collateral ligaments as demonstrated appeared to 
be grossly intact.  Thus, the Board finds that the veteran's 
right knee disability is not reflective of recurrent 
subluxation or lateral instability of the right knee to 
warrant a separate evaluation under Diagnostic Code 5257.  

Given the above, the Board concludes that the preponderance 
of the evidence is against a finding for an initial 
disability evaluation in excess of 20 percent for 
degenerative joint disease, right knee.

Lastly, the Board notes that there appears to be no 
identifiable period of time since the effective date of 
service connection during which the veteran's disability was 
more than 20 percent disabling.  Thus, "staged ratings" are 
inapplicable to this case.

Residuals of Fractured Right Femur

The veteran's residuals of fractured right femur are 
currently evaluated as 10 percent disabling under Diagnostic 
Code 5255, 38 C.F.R. § 4.71a (2005).  

The following evaluations are assignable under Diagnostic 
Code 5255:

Fracture of shaft or anatomical neck of the femur: 
with nonunion, with loose motion (spiral or oblique 
fracture), warrants an 80 percent rating;
with nonunion, without loose motion, weightbearing 
preserved with aid of brace, warrants a 60 percent rating;
Fracture of surgical neck of the femur, with false joint, 
warrants a 60 percent rating;
Malunion of the femur: 
with marked knee or hip disability warrants a 30 percent 
rating;
with moderate knee or hip disability warrants a 20 percent 
rating;
with slight knee or hip disability warrants a 10 percent 
rating;

Initially, the Board notes that the veteran has been assigned 
a separate evaluation for limitation of motion of the right 
knee associated with his service-connected residuals of 
fractured right femur.  Thus, the Board will focus on 
symptoms other than limitation of motion of the knee.  See 38 
C.F.R. § 4.14 (2005).  

After review, the Board concludes that the preponderance of 
the evidence is against a finding for a disability evaluation 
in excess of 10 percent for residuals of fractured right 
femur.  In support of this conclusion, the Board notes the 
following evidence of record.

A July 2002 VA examination report reflects complaints of 
recurring pain at the site of the fracture, and concurrent X-
rays revealed an old well-healed fracture of the mid-shaft of 
the right femur with good alignment and no acute abnormality.  
A January 2004 VA treatment note also reflects complaints of 
pain at the fracture site.  A February 2004 VA examination 
report reflects complaints of pain in the femur, and 
concurrent X-rays revealed extensive callus formation.  
Lastly, the November 2005 VA examination report reflects 
complaints of pain in the right thigh, however, examination 
found no pain on palpation.  The veteran had no complaints of 
hip pain and examination showed flexion to 90 degrees with no 
pain.  

The above evidence fails to show that the veteran has 
malunion of the femur with moderate hip disability to warrant 
a 20 percent rating under Diagnostic Code 5255.  Indeed, the 
evidence arguably fails to show any malunion of the femur as 
July 2002 X-rays of the femur showed good alignment.

The Board has also considered other potentially applicable 
diagnostic codes that provide for assignment of higher 
evaluations for the veteran's residuals of fractured right 
femur.  After review, however, the Board observes that no 
other diagnostic code provides for a higher rating.  In this 
regard, the evidence fails to show that the veteran has any 
associated disability of the right hip.  Moreover, the 
veteran has no complaints related to the hip.  

The Board notes that the July 2002 VA examination report 
reflects two 1 cm by 1 cm scars on the medial and lateral 
sides of the right knee where pins were placed to enhance 
healing.  However, the report shows that they were not 
associated with tenderness, disfigurement, ulceration, tissue 
loss, or keloid formation.  Thus, the Board finds that a 
separate rating for either scar is not warranted under the 
rating criteria in effect either prior to or since the August 
30, 2002, amendment.  See 67 Fed. Reg. 49,590-99 (2002).  

Furthermore, the Board has considered whether the veteran's 
disabilities present an exceptional or unusual disability 
picture as to render impractical the application of the 
regular schedular standards such that referral to the 
appropriate officials for consideration of extra-schedular 
ratings is warranted.  See 38 C.F.R. § 3.321(b)(1) (2005); 
Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996).  In this 
regard, the Board notes that the veteran's disabilities have 
not been shown objectively to interfere markedly with 
employment (i.e., beyond that contemplated in the assigned 
ratings), to warrant frequent periods of hospitalization, or 
to otherwise render impractical the application of the 
regular schedular standards.  Therefore, the Board finds that 
the criteria for submission for consideration of extra-
schedular ratings pursuant to 38 C.F.R. § 3.321(b)(1) are not 
met.  Accordingly, 38 C.F.R. § 3.321(b)(1) does not provide 
an additional basis for disability ratings in excess of those 
currently assigned for the veteran's disabilities.

TDIU

The veteran contends, in essence, that he is unable to secure 
or follow a substantially gainful occupation due to his 
service-connected right femur and knee disabilities.  

Total disability will be considered to exist when there is 
present any impairment of mind or body which is sufficient to 
render it impossible for the average person to follow a 
substantially gainful occupation.  38 C.F.R. § 3.340.  If the 
total rating is based on a disability or combination of 
disabilities for which the Schedule for Rating Disabilities 
provides an evaluation of less than 100 percent, it must be 
determined that the service-connected disabilities are 
sufficient to produce unemployability without regard to 
advancing age.  38 C.F.R. § 3.341.  In evaluating total 
disability, full consideration must be given to unusual 
physical or mental effects in individual cases, to peculiar 
effects of occupational activities, to defects in physical or 
mental endowment preventing the usual amount of success in 
overcoming the handicap of disability and to the effects of 
combinations of disability.  38 C.F.R. § 4.15 (2005).

If the schedular rating is less than total, a total 
disability evaluation can be assigned based on individual 
unemployability if the veteran is unable to secure or follow 
a substantially gainful occupation as a result of service-
connected disability, provided that he has one service-
connected disability rated at 60 percent or higher; or two or 
more service-connected disabilities, with one disability 
rated at 40 percent or higher and the combined rating is 70 
percent or higher.  The existence or degree of non-service 
connected disabilities will be disregarded if the above-
stated percentage requirements are met and the evaluator 
determines that the veteran's service-connected disabilities 
render him incapable of substantial gainful employment.  38 
C.F.R. § 4.16(a).  All veterans who are shown to be unable to 
secure and follow a substantially gainful occupation by 
reason of service-connected disability shall be rated totally 
disabled.  38 C.F.R. § 4.16(b).  In cases where the schedular 
criteria are not met, an extraschedular rating is for 
consideration.  38 C.F.R. § 3.321.

Marginal employment shall not be considered substantially 
gainful employment.  For purposes of 38 C.F.R. § 4.16, 
marginal employment generally shall be deemed to exist when a 
veteran's earned annual income does not exceed the amount 
established by the U.S. Department of Commerce as the poverty 
threshold for one person.  Marginal employment may also be 
held to exist, on a facts found basis (includes but is not 
limited to employment in a protected environment such as a 
family business or sheltered workshop), when earned annual 
income exceeds the poverty threshold.  Consideration shall be 
given in all claims to the nature of the employment and the 
reason for termination.  38 C.F.R. § 4.16(a).

Initially, the Board notes that the veteran is service-
connected for degenerative joint disease, right knee, 
evaluated as 20 percent disabling; residuals of fractured 
right femur, evaluated as 10 percent disabling; residuals of 
trauma to the horseshoe kidney, evaluated as 0 percent 
disabling; and cholelithiasis with resolved pancreatitis and 
pancreatic pseudocyst, evaluated as 0 percent disabling.  The 
combined evaluation is 30 percent.  Thus, his service-
connected disabilities do not meet the criteria for a TDIU 
that a veteran must have one service-connected disability 
rated at 60 percent or higher or two or more service-
connected disabilities, with one disability rated at 40 
percent or higher, with a combined rating of 70 percent or 
higher.  As such, the criteria for a total rating under the 
provisions of 38 C.F.R. § 4.16(a) are not met.  

Notwithstanding, it is the policy of the VA, however, that 
all veterans who are unable to secure and follow a 
substantially gainful occupation by reason of a service-
connected disability shall be rated totally disabled.  38 
C.F.R. § 4.16(b).  Thus, if a veteran fails to meet the 
rating enunciated in 38 C.F.R. § 4.16(a), as here, an 
extraschedular rating is for consideration where the veteran 
is unemployable due to service-connected disability.  38 
C.F.R. § 4.16(b).  Therefore, the Board must evaluate whether 
there are circumstances in the veteran's case, apart from any 
non-service-connected condition and advancing age, which 
would justify a total rating based upon individual 
unemployability, due solely to the veteran's service-
connected disabilities.  See Van Hoose v. Brown, 4 Vet. App. 
361, 363 (1993).

After review, the Board concludes that the preponderance of 
the evidence does not demonstrate that the veteran's service-
connected disabilities, when considered in association with 
his educational attainment and occupational background, 
render him unable to secure or follow a substantially gainful 
occupation.  In this regard, the Board notes a July 1997 
letter from Dr. Brillhart, a private physician, that reflects 
that the veteran recently had right knee surgery and is 
unable to do manual labor.  Dr. Brillhart opined that the 
veteran has no employment type skills other than manual labor 
and is not an employable risk.  

Initially, as noted by Dr. Brillhart, the Board notes that 
the veteran underwent right knee surgery in November 1996.  
As such, the above opinion appears to be a reflection of the 
veteran's disability level at that time.  

Further, in the November 2005 VA examination report, the 
examiner stated that the veteran had no pain in moving the 
right thigh or upon palpation of the thigh, and so the 
examiner opined that the disability of the femur has nothing 
to do with the veteran's inability to work.  The examiner 
acknowledged that the veteran may have some weakness of the 
right thigh and could have some fatigue more easily than on 
the left, but stated that he was not able to demonstrate this 
on examination.  He also noted that the veteran has some 
limited flexion, but stated that he was not able to 
demonstrate pain on range of motion.  The examiner 
acknowledged that the veteran has symptoms but stated that 
the medication for his pain is minimal.  The examiner opined 
that the veteran could be employed if he wished to be.  
Furthermore, the examiner noted that the veteran has a 
nonservice-connected heart condition that is more disabling 
than the service-connected knee and thigh disabilities.  Even 
so, the examiner stated that, if the veteran wished to do 
something, he would be able to do some kind of work.  

In light of the more recent November 2005 VA examination 
report, the Board finds that the veteran currently is not 
precluded from securing or following a substantially gainful 
occupation.  See Francisco, supra.  Furthermore, the veteran 
has not submitted competent medical evidence indicating that 
either of his other service-connected disabilities preclude 
him from securing or following a substantially gainful 
occupation.  Moreover, the other service-connected 
disabilities are each evaluated as 0 percent disabling.  

Therefore, the Board finds that the record does not 
demonstrate that the veteran's service-connected disabilities 
alone, without consideration of his non-service-connected 
disabilities, are of such severity as to solely preclude his 
participation in all forms of substantially gainful 
employment.  Accordingly, a total disability rating based 
upon individual unemployability due to service-connected 
disabilities under the provisions of 38 C.F.R. § 4.16(b) is 
not warranted.

As the preponderance of the evidence is against the claim for 
a TDIU rating, the benefit-of-the-doubt doctrine does not 
apply.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. 
App 49, 55- 57 (1990).


ORDER

An initial evaluation in excess of 20 percent disabling for 
degenerative joint disease, right knee, is denied.

An evaluation in excess of 10 percent disabling for residuals 
of fractured right femur is denied.

A total disability rating based on individual unemployability 
due to service-connected disabilities (TDIU rating) is 
denied.



____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


